DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply received 25 February 2022. 
Claims 1, 11 and 17 were amended 25 February 2022. 
Claims 1-20 are currently pending and have been examined. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In regards to claims 1, 11 and 17 and therefore their dependent claims 2-10, 12-16 and 18-20, the Examiner asserts that the specification, as originally filed, fails to adequately disclose DRG calculator and priority score. Although the specification does mention a DRG calculator in paragraphs 22, 25 and 29 and a priority score in paragraphs 26-27 and 52 it is unclear how these limitations are outputted.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for calculating a diagnosis code and a ranked score without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of calculating a code and assigning a score can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculating an output to be assigned, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method and a device which are statutory categories of invention (Step 1: YES). 
Independent claims 1, 11, and 17 recite receiving text-based clinical documentation corresponding to a patient treated at a healthcare facility, converting the text-based clinical documentation to create a machine compatible converted input having multiple features, accessing a trained machine learning model that has been training using the training steps comprising: receiving training data that includes demographic information; extracting, by using a natural language processing (NLP) engine, one or more features from the training data; converting the extracted features using one-hot encoding into a binary format; encoding, for each patient encounter, the demographic information and the converted features into a feature vector to generate a plurality of feature vectors; and training the machine learning model using the generated matrix as input; providing the converted input to the trained machine learning, receiving a prediction, wherein the prediction corresponds to a least one of a predicted diagnostic related group (DRG) code or a set of predictions comprising a predicted principal diagnosis code for provision to a DRG calculator to determine the DRG code, and assigning a priority score at least partially based on the prediction. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and medical encounters experienced with a clinician (paragraph 1-2 of specification). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computer”, “trained machine learning model”, “machine-readable storage device”, “processor”, “machine”, “device”, and “memory device”, are recited at a high level of generality (e.g., that the receiving and determining is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 5, Figure 6 and 
Paragraph 10, where “[0010] The software may be executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a computer system, such as a personal computer, server or other computer system, turning such computer system into a specifically programmed machine.”
Paragraph 11, where “[0011] A component may be a process running on a processor, an object, an executable, a program, a function, a subroutine, a computer, or a combination of software and hardware. The term, "processor," may refer to a hardware component, such as a processing unit of a computer system.”
Paragraph 21, where “[0021] The converted input is provided at operation 130 to a trained machine learning model that has been trained based on a training set of historical converted clinical documentation by the first entity. The trained machine learning model may include a ciass1fication model such as a logistic regression model, support vector machine, decision tree, or nearest-neighbors algorithm. In some embodiments, the trained machine learning model comprises a recurrent or convo1ut1onai neural network. The training set may include patient demographics from a patient information database..”
Paragraph 54, where “[0054] One example computing device in the form of a computer 600 may include a processing unit 602, memory 603, removable storage 610, and non-removable storage 612. Although the example computing device is illustrated and described as computer 600, the computing device may be in different forms in different embodiments. For example, the computing device may instead be a smartphone, a tablet, smartwatch, smart storage device (SSD), or other computing device including the same or similar elements as illustrated and described with regard to FIG. 6. Devices, such as smartphones, tablets, and smartwatches, are generally collectively referred to as mobile devices or user equipment.” 
Paragraph 58, where “[0058] The program 618 in some embodiments comprises software to implement one or more of the machine learning, converters, extractors, natural language processing machine, and other devices for implementing methods described herein. A hard drive, CD-ROM, and RANI are some examples of articles including a non-transitory computer-readable medium such as a storage device.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-10, 12-16 and 18-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The dependent claims further recite “a natural language processing machine” and “recurrent or convolutional neural network” which are generically recited in paragraph 58 of the specification. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katwala (US 10,755,804 B2) in view of 	Drokin (US 2020/0303072 A1).

CLAIM 1- 
Katwala teaches the limitations of: 
receiving text-based clinical documentation corresponding to a patient treated at a healthcare facility (Katwala teaches that patient documents are taken by the system and then segmented into relevant elements (col 7 lines 54-67 and col 8 lines 1-48))
converting the text-based clinical documentation to create a machine compatible converted input having multiple features (In step 508, rule-based annotators may be applied to the documents. These rule-based annotators may be used to augment and correct the entities and other annotations associated with each input document. Rule-based annotators may operate using, for example, section-specific annotators, semantic type annotators (including clinical guidelines e.g., a machine-readable guideline 406), and base-term-type annotators. In certain embodiments, one or more rule-based annotators may be used to select proposed medical codes based on patient documents for a particular patient (col 9 lines 46-55))
receiving a prediction from the trained machine learning model, wherein the prediction corresponds to a least one of a predicted diagnostic related group (DRG) code for provision to a DRG calculator to determine the DRG code (Katwala teaches DRG codes that are obtained (col 5 lines 36-37) and a match score is calculated to determine if a patient satisfied the clinical guideline for a diagnosis (col 10 lines 30-49 and col 17 lines 1-8) 
and assigning a priority score at least partially based on the prediction (Methods associated with the data engine 106 may be used to execute this searching, and to assess, normalize, and adjust confidence, "hit", or similarity scores used to evaluate candidate instance-concept mappings. Each candidate instance may be associated with a score that denotes a confidence measure as to whether the candidate instance accurately maps to a concept (col 9 lines 3-9))

Katwala does not explicitly teach, however Drokin teaches: 
accessing a trained machine learning model that has been training using the training steps comprising: receiving training data that includes demographic information, extracting, by using a natural language processing (NLP) engine, one or more features from the training data (Drokin teaches that the training dataset can include demographic information such as age and gender (para [0060-0062] which is used in NLP and machine learning through features in vectors (para [0225]))
converting the extracted features using one-hot encoding into a binary format (Drokin teaches the use on 1-hot encoding formats when inputting the classifiers (i.e., extracted features) to be converted into vector arrays (para [0282-0284]))
encoding, for each patient encounter, the demographic information and the converted features into a feature vector to generate a plurality of feature vectors (Drokin teaches the use of patient vectors (i.e., feature vectors with demographic information about a patient encounter) and can generate multiple patient vectors for parameters in a health record (para [0057-0063, 0071-0075, 0240]))
generating a matrix that comprises the plurality of feature vectors and training the machine learning model using the generated matrix as input (Therefore, for preparation of the weight matrix all the patient information was used, and for model training the data were additionally processed: patient health record was scrolled by a sliding window 1 year long and all visits to the clinic recorded within this year were considered as an independent set of features, while the sliding windows with less than 2 visits were excluded from the consideration (para [0267]))
providing the converted input to the trained machine learning (In the other embodiment for analysis of the text a preliminarily trained (by one of the machine learning methods) model of text recognition is used, and a set of medical facts is formed as result of this model operation. Moreover, the said model can be retrained (using supervised learning methods), if the formed medical facts do not comply with the criteria specified before (for example, when results are analyzed by a specialist) (para [0102]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Katwala to integrate the application of having a machine learning model use vector matrixes and NLP of Drokin with the motivation of analyzing data more thoroughly to create more informed decisions for patients (see Drokin: para [0002-0003]))

CLAIM 2-
Katwala in view of Drokin teaches the limitations of claim 1. Regarding claim 2, Katwala teaches:
wherein converting the text-based clinical documentation comprises separating punctuation marks from text in the request and treating individual entities as tokens (In step 512, coordinate expansion is applied to the input data 101, segments created in step 502, or candidate instances identified in step 504. Coordinate expansion refers to the steps of recognizing where two or more entity instances exist in a condensed grammatical form (e.g., by identifying multiple instances linked by conjunctions such as "and," "or", or punctuation such as '/'), and accounting for the existence of all the instances. For example, the text "Diabetes Type I and II" is expanded to recite two separate instances-"Diabetes Type I" and "Diabetes Type II." (col 10 lines 50-59)

CLAIM 3-
Katwala in view of Drokin teaches the limitations of claim 2. Regarding claim 3, Katwala teaches:
wherein converting is performed by a natural language processing machine (Katwala teaches that one of the memories of the invention include natural language processing (i.e., natural language processing machine) (col 2 lines 43-60)

CLAIM 4-
Katwala in view of Drokin teaches the limitations of claim 1. Regarding claim 4, Katwala teaches:
wherein set of predictions comprises one or more predicted secondary diagnosis codes (Katwala teaches that a second proposed code may be displayed based on additional evidence of the patient documents (col 21 lines 37-44, abstract) and zero or more predicted procedure codes (Katwala teaches that diagnostic procedure codes are also compared and predicted (col 5 lines 30-35, abstract)

CLAIM 5-
Katwala in view of Drokin teaches the limitations of claim 1. Regarding claim 5, Katwala teaches:
wherein the prediction is assigned with a priority weight and the assigned priority score is calculated based on the priority weight (Katwala that the annotator takes extracted weights to determine the ranking of the scores of the entities in the documents to determine accurate diagnosis coding (col 13 linse 57-67- col 14 lines 1-44; abstract))

CLAIMS 11 & 17- 
Claims 11 and 17 are significantly similar to claim 1 and are rejected upon the same art as claim 1. 

CLAIM 12-
Claim 12 is significantly similar to claim 3 and is rejected upon the same prior art as claim 3. 

CLAIM 13-
Katwala in view of Drokin teaches that limitations of claim 11. Regarding claim 13, Katwala further teaches:
wherein the training set includes patient demographics from a patient information database (In panel 904, the proposed codes are ordered by risk adjustment factor (RAF) adjustment. A risk adjustment factor is an assessment of the health risk associated with a patient under a particular risk model, for example the Centers for Medicare and Medicaid Services (CMS) Hierarchical Condition Category (HCC) model. A risk adjustment factor may be based on patient health status and demographic characteristics. (col 18 lines 60-67))

CLAIM 18- 
Katwala in view of Drokin teaches that limitations of claim 17. Regarding claim 18, Katwala further teaches:
wherein converting is performed by a natural language processing machine (Katwala teaches that one of the memories of the invention include natural language processing (i.e., natural language processing machine) (col 2 lines 43-60) and wherein the training set includes patient demographics from a patient information database   (In panel 904, the proposed codes are ordered by risk adjustment factor (RAF) adjustment. A risk adjustment factor is an assessment of the health risk associated with a patient under a particular risk model, for example the Centers for Medicare and Medicaid Services (CMS) Hierarchical Condition Category (HCC) model. A risk adjustment factor may be based on patient health status and demographic characteristics. (col 18 lines 60-67))


CLAIM 19-
Claim 19 is significantly similar to claim 5 and is rejected upon the same art as claim 5. 
.

Claims 6-10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katwala (US 10,755,804 B2) in view of Drokin (US 2020/0303072 A1). in view of Fidone (US 2018/0366213 A1).


CLAIM 6-
Katwala in view of Drokin teaches the limitations of claim 1. Regarding claim 6, although Katwala does teach predicting diagnostic codes using a machine learning model, it does not explicitly teach, however Fidone teaches:
wherein the machine learning model for predicting the DRG code is trained on the training set that includes an associated DRG code corresponding to each treated patient in the historical converted clinical documentation (Fidone teaches that historical patient cost information is used to determine the DRG(s) and is well known in the art that a neural network is a machine learning model that uses historical data of patient cost information to output a prediction of range of cost to treat for the working DRG (para [0051]), Figure 5A)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Katwala in view of Drokin to integrate the application of training the learning model with historical patient information of Fidone with the motivation of accessing more analytics relating to the patient data for a more flexible system (see: Fidone, paragraph 4).

CLAIM 7-
Katwala in view of Drokin teaches the limitations of claim 1. Regarding claim 7, although Katwala does teach predicting diagnostic codes using a machine learning model, it does not explicitly teach, however Fidone teaches:
wherein the machine learning model for predicting the set of predictions is trained on the training set that includes and associated diagnosis or procedure code corresponding to each treated patient in the historical converted clinical documentation (Fidone teaches that historical patient cost information is used to determine the DRG(s) and is well known in the art that a neural network is a machine learning model that uses historical data of patient cost information to output a prediction of range of cost to treat for the working DRG (para [0051]), Figure 5A)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Katwala in view of Drokin to integrate the application of training the learning model with historical patient information of Fidone with the motivation of accessing more analytics relating to the patient data for a more flexible system (see: Fidone, paragraph 4).

CLAIM 8-
Katwala in view of Drokin and further in view of Fidone teaches the limitations of claim 7. Regarding claim 8, Katwala further teaches: 
wherein the training set includes multiple secondary diagnosis codes and procedure codes for one or more treated patients in the historical converted clinical documentation (Katwala teaches that the machine-readable guidelines may be used with a machine learning model that takes clinical guidelines into consideration and automatically create new clinical rules from clinical rules input documents (i.e., training the system automatically though past knowledge documents it accesses) (col 6 lines 1-15 and col 7 lines 31-53) and these can relate to second diagnosis codes and procedure codes using secondary documents (col 23 lines 6-39))

CLAIM 9-
Katwala in view of Drokin teaches the limitations of claim 1. Regarding claim 9, Katwala in view of Drokin does not explicitly teach the use of multiple modules, however Fidone teaches: 
wherein the trained machine learning model comprises a classification model (The analytics engine 1320 includes analytics module 1322, which includes analytics models, machine learning module 1324, baseline module 1326, cost module 1328, which includes cost models, predictor module 1132, and disambiguation module 1134 (paragraph [0172]); wherein the overall module  uses machine learning and classifies the costs

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Katwala in view of Drokin to integrate the application of having multiple models analyze patient data of Fidone with the motivation of accessing more analytics relating to the patient data for a more flexible system (see: Fidone, paragraph 4).

CLAIM 10-
Katwala in view of Drokin teaches the limitations of claim 1. Regarding claim 10, Katwala does not explicitly teach, however Fidone teaches: 
wherein the trained machine learning model comprises a recurrent or convolutional neural network (The patients may be categorized as similar based on the patients having the same diagnoses codes (e.g., DRGs, ICDs, neural network, and the like) (para [00124]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Katwala in view of Drokin to integrate the application of having a machine learning model use neural networks of Fidone with the motivation of accessing more trained learning analytics relating to the patient data for a more flexible system (see: Fidone, paragraph 4).

CLAIMS 14-16-
Claims 14-16 are significantly similar to claims 6-8 respectively and are rejected upon the same prior art as claims 6-8. 

CLAIM 20-
Claim 20 is significantly similar to claims 7-8 and are rejected upon the same art as claims 7-8. 

Response to Arguments
The arguments filed 25 February 2022 have been fully considered. 
The arguments pertaining to the 112(a) rejection are not persuasive. Applicant argues that it is well-known in the art that a conventional DRG calculator may be used in the invention. Examiner respectfully disagrees. Although a DRG calculator as used by CMS has calculations and codes that are updated, the DRG calculator is being applied to the invention in a prediction which is not present in a generic DRG calculator.  If Applicant is specifically using DRG calculations in a new way through machine learning, how it is calculating the predicted code is important. As it is unclear how Applicant’s invention determines predicted DRG codes, it remains unknown which calculations are pertaining to performing the DRG calculation, creating a black-box scenario. Further, it is unclear how a priority score is being assigned at all, as the specification does not describe how the priority score is being assigned, just that it is based on factors and weights. This creates another black-box scenario in which the invention has an input and an output, and an unknown of getting to the output. The 112(a) rejection is sustained. 
The arguments pertaining to the 101 rejection are not persuasive. Applicant argues that training a machine learning model is not a method of organizing human activity. However, Examiner looks at the claimed invention as a whole, and as a whole the invention is related to  managing interactions between a user and a patient when providing a diagnosis code for a patient as described in the specification paragraphs 1-2. 
The training of the machine learning model does not provide significantly more to the abstract idea. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
Applicant’s arguments with respect to independent claims regarding the 102/103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly introduced art of Drokin teaches the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                  
                                                                                                                                                                                      /ROBERT A SOREY/Primary Examiner, Art Unit 3626